Exhibit 12.3 TEXAS-NEW MEXICO POWER COMPANY Ratio of Earnings to Fixed Charges (In thousands, except ratio) Three Months Ended Year Ended December 31, March 31, 2010 Fixed charges, as defined by the Securities and Exchange Commission: Interest expensed and capitalized $ Amortization of debt premium, discount and expenses Estimated interest factor of lease rental charges Total Fixed Charges $ Earnings, as defined by the Securities and Exchange Commission: Earnings from continuing operations before income taxes $ Fixed charges as above Interest capitalized ) Earnings Available for Fixed Charges $ Ratio of Earnings to Fixed Charges
